DETAILED ACTION

Status of Submissions
This Office action is responsive to applicant’s submission filed on February 3, 2022, which has been entered with the exception of the proposed replacement drawing sheet (see explanation below).

Proposed Drawing Amendment
The proposed replacement drawing sheet filed on February 3, 2022 has been disapproved by the examiner and will not be entered because:
The proposed replacement sheet is not labeled “Replacement Sheet” in the top margin.
Proposed amended Fig. 1 does not comply with 37 CFR 1.84(l) because it contains blurry lines and text. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. 

Application Data Sheet
The corrected Application Data Sheet (ADS) filed on February 3, 2022 is acceptable. Therefore, the previous objection to the ADS is withdrawn. 

Reissue Oath/Declaration
The Reissue Application Declaration by the Inventor (Form PTO/AIA /05) filed on February 3, 2022 is unsigned. Absent proper execution, such a declaration has no legal effect and does not constitute a proper response to the previous objections to applicant’s reissue declarations.

The Reissue Application Declaration by the Inventor (Form PTO/AIA /05) and the Substitute Statement in lieu of an Oath or Declaration for Reissue Patent Application (Form PTO/AIA /07) filed on April 16, 2020 are defective because they fail to specifically identify at specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. Any error in the original patent claims must be identified by reference to at least one specific claim and the specific claim language wherein lies the error. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.

In the present case, the reissue declaration and the substitute statement filed on April 16, 2020 merely state that “The reissue application seeks to broaden one or more claims, and adds new claim 20”. No specific error is identified.

The Reissue Application Declaration by the Inventor (Form PTO/AIA /05) and the Substitute Statement in lieu of an Oath or Declaration for Reissue Patent Application (Form PTO/AIA /07) filed on April 16, 2020 are also defective because they state that the original patent is considered to be wholly or partly inoperative or invalid “by reason of other errors”, but they fail to provide any explanation supporting this basis for reissue. No specific other error is identified.

The Reissue Application Declaration by the Inventor (Form PTO/AIA /05) and the Substitute Statement in lieu of an Oath or Declaration for Reissue Patent Application (Form PTO/AIA /07) filed on April 16, 2020 are additionally defective because they fail to identify an original patent claim that the instant broadening reissue application seeks to broaden. See 37 CFR 1.175(b) and MPEP 1414-1414.01. As required by 37 CFR 1.175(b), for an application that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.

In the present case, the reissue declaration and the substitute statement filed on April 16, 2020 merely state that “The reissue application seeks to broaden one or more claims, and adds new claim 20”. No original patent claim, that applicant seeks to broaden, is identified.

The Substitute Statement in lieu of an Oath or Declaration for Reissue Patent Application (Form PTO/AIA /07) filed on April 16, 2020 is also defective because it fails to accurately identify the inventors. Note that the box is checked on page 2 of the form indicating that “An application data sheet under 37 CFR 1.76 (PTO/AIA /14 or equivalent has not been submitted. Thus, a Substitute Statement Supplemental Sheet (PTO/AIA /11 or equivalent) naming the entire inventive entity and providing inventor information is attached.” This identification is incorrect since an ADS was, in fact, submitted, and because no Substitute Statement Supplemental Sheet was attached.

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-20 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

Claim Construction
At least one claim term/limitation is construed by the examiner as follows to aid in comparing the teachings of the prior art to the claimed invention. Terms/limitations for which an express construction is not provided will be given their ordinary and customary meaning consistent with the specification. 

During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter, the “BRI standard”). That is, claims are given their broadest reasonable interpretation consistent with the specification, and limitations in the specification are not read into the claims. See MPEP 2111 et seq.

An exception to the BRI standard occurs when a claim recites a means-plus-function limitation that must be interpreted in accordance with 35 U.S.C. 112(f). See MPEP 2181. To invoke 35 U.S.C. 112(f), a claim limitation must meet the 3-prong analysis set forth in MPEP 2181, section I. 

Prong A: A claim limitation that does not include the term “means” triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption may be overcome if the claim limitation uses a generic placeholder, i.e., a term that is simply a substitute for the term “means” and that fails to limit the scope of the claim to sufficient structure for performing the claimed function(s).
In this case, independent claims 1 and 13 require a “motor control center” that functions to supply electrical power from a source to an electric motor at a fixed/same frequency. Dependent claims 4, 5, 7, 10, 11 and 15-20 further define the functions performed by the “motor control center”, which include pole switching, dynamic braking, and power-factor correction.
Claims 1, 4, 5, 7, 10, 11, 13 and 15-20 do not use the term “means”, triggering the rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption is overcome if it is shown that the claimed “motor control center” is a generic placeholder for a special purpose processor that executes a special algorithm defined by special computer programming.

Accordingly, the examiner finds that:
The claimed “motor control center” is defined in terms of the functions/operations it performs, i.e., supplying electrical power, pole switching, dynamic braking, and power-factor correction.
A general purpose processor running general purpose programming is not capable of performing the specific functions/operations claimed. When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer system comprising a general purpose processor since the claimed functions are not coextensive with a general purpose computer system comprising a general purpose processor. 
The claimed “motor control center” is a generic placeholder for a special purpose processor that executes a special algorithm defined by special computer programming in order to perform the claimed functions/operations, i.e., supplying electrical power, pole switching, dynamic braking, and power-factor correction.
The applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming of a special algorithm for execution by the claimed processor, which enables the processor to perform the particular functions/operations required by claims 1, 4, 5, 7, 10, 11, 13 and 15-20.

Prong B: It must be clear that the element in the claims is set forth, at least in part, by the function(s) it performs as opposed to the specific structure that performs the function(s). In this case, the claimed “motor control center” is not defined in terms of specific structure but rather in 

Prong C: The term “means” or the generic placeholder recited in the claim must not be modified by sufficiently definite structure for achieving the specified function(s). In this case, the claimed “motor control center” is not defined in terms of sufficient structure for performing the claimed functions/operations. Rather, the claimed “motor control center” is a generic placeholder for a special purpose processor that executes a special algorithm defined by special computer programming in order to perform the claimed functions/operations, i.e., supplying electrical power, pole switching, dynamic braking, and power-factor correction. See the explanation above.

Because the limitations required by claims 1, 4, 5, 7, 10, 11, 13 and 15-20 meet the 3-prong analysis set forth in MPEP 2181, section I, the examiner finds that the claimed “motor control center” coupled with the claimed functions/operations it performs invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.

The corresponding structure of a claim limitation that invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard, must be disclosed in the specification itself in a way that a person of ordinary skill in the art (POSITA) will understand what structure will perform the recited function(s). Structure disclosed in the specification constitutes the required corresponding structure only if the specification clearly links or associates that structure to the function(s) recited in the claim.

Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed “motor control center” is the conventional computer hardware (including a processor), possibly working in conjunction with conventional electronic circuitry, which is described in a general way at col. 4, ll. 31-54 of Patent No. 9,945,365 B2. However, the applicant’s original disclosure fails to describe (a) any specific structural characteristics of a special purpose computer/processor, (b) any specific electronic 1, or (c) the specific programming (i.e., the algorithm) required to transform a general purpose computer/processor into the claimed “motor control center” for performing the claimed functions.

As explained in MPEP 2181, section II.B, an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. With respect to claims 1, 4, 5, 7, 10, 11, 13 and 15-20, the specification must sufficiently disclose an algorithm to transform a general purpose computer/processor into a special purpose computer/processor so that POSITA can implement the disclosed algorithm to achieve the claimed functions. Applicant may express the algorithm in any understandable manner that provides sufficient structure, including as a mathematical formula, in prose, or in a flow chart. The understanding of POSITA does not relieve the patentee of the duty to disclose sufficient structure to support claim limitations that invoke 35 U.S.C. 112(f). Thus, the specification must explicitly disclose the algorithm for performing the claimed functions. Simply reciting the claimed functions in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Language that simply describes the functions to be performed describes intended outcomes, not a means for achieving those outcomes.

In this case, the applicant’s original disclosure simply describes the functions to be performed by the claimed “motor control center”, i.e., the generic placeholder, but fails to describe the particular algorithm required to transform a general purpose computer/processor into a special purpose computer/processor for performing the claimed functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. Merely mentioning that a computer program or software will be used does not constitute a sufficient disclosure of the special purpose program/software required to implement the claimed invention.

Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose processor and the special computer programming executed by the processor) that corresponds to the claimed processor, i.e., the generic placeholder, and that performs the claimed functions. Due to the failure to sufficiently disclose the required structure, rejections under 35 USC 112(a) and (b) are set forth below. See MPEP 2181, sections II-IV.

If the applicants do not intend to have the above-discussed limitations of claims 1, 4, 5, 7, 10, 11, 13 and 15-20 invoke 35 U.S.C. 112(f), the applicant may amend the claims so they will clearly not invoke 35 U.S.C. 112(f).
Moreover, if the applicant believes the claimed “motor control center”, i.e., the generic placeholder for performing the specific functions required by claims 1, 4, 5, 7, 10, 11, 13 and 15-20, has a structural meaning known to POSITA, the applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Additionally, in order to show that the above-discussed limitations do not meet Prong C of the 3-prong analysis, the applicant must also state on the record and provide evidence in support thereof that the claimed structure (i.e., the structure corresponding to the claimed processor for performing the specific claimed functions) can perform the claimed functions in their entirety.
The applicant is reminded that, should the applicant amend a claim limitation so that it does not invoke 35 U.S.C. 112(f) or successfully argue that the limitation does not invoke 35 U.S.C. 112(f), elements from the specification (including any algorithms) will not be read into the claims since the Federal Circuit has repeatedly and clearly held that it will not read unstated limitations into claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

GROUND 2: Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.
With respect to the written description requirement, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 4, 5, 7, 10, 11, 13 and 15-20 require a “motor control center” that performs certain claimed functions, i.e., supplying electrical power, pole switching, dynamic braking, and power-factor correction. As explained above, the claimed “motor control center” coupled with the claimed functions/operations it performs invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
Computer-implemented functional claim language must be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. 112(a). When the specification fails to demonstrate that the applicant possessed the full scope of the invention recited in the claims and/or fails to enable the full breadth of the claims, the specification provides inadequate support for the claims under 35 U.S.C. 112(a). See MPEP 2161.01.
The written description requirement requires a description of an invention, not an indication of a result that one might achieve if one made that invention. Problems satisfying the written description requirement often occur when claim language is generic or functional, or both. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, i.e., an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries. Similarly, the written description requirement is not satisfied when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software,  For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. See MPEP 2161.01, section I.
To satisfy the enablement requirement of 35 U.S.C. 112(a), the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. When a claim is not limited to any particular structure for performing a recited function and does not invoke 35 U.S.C. 112(f), any claim language reciting the ability to perform a function per se would typically be construed broadly to cover all devices or structures that perform the recited function. Applicants who present such broad claim language must ensure the claims are fully enabled. Specifically, the scope of the claims must be less than or equal to the scope of the enablement provided by the specification. See MPEP 2161.01, section III.
Where the specification discloses a complex computer system that includes a processor and other system components controlled by the processor, a mere reference to a commercially available processor, without any description of the precise operations to be performed by the processor, fails to disclose how such a processor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. The enablement requirement is not satisfied if (1) the disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program. Further, the enablement requirement is not satisfied by a cursory explanation of flow diagrams or a bare group of program listings absent a detailed explanation of how the program’s steps are specifically interrelated with the operative structural elements of the required computer system. When the claims are directed to a computer-implemented method, the specification must be adequate to teach how to practice the claimed method. If such practice requires a particular apparatus (e.g. a special purpose processor with special purpose programming), then the application must provide a sufficient disclosure of that apparatus if such is not already available. See MPEP 2164.06(c).

Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently describe how the claimed functions are performed, i.e., how the intended results are achieved, because the applicant’s disclosure fails to sufficiently disclose the structure (i.e., the special purpose processor and the special computer programming executed by the processor) that is required to practice the claimed invention. Accordingly, claims 1, 4, 5, 7, 10, 11, 13 and 15-20 fail to comply with the written description requirement and/or the enablement requirement of 35 U.S.C. 112(a). See MPEP 2181, section IV.
Claims 2, 3, 6, 8, 9, 12 and 14 are included in this rejection because of their dependencies.

GROUND 3: Claims 4-7, 11, 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.
With respect to the written description requirement, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claims 4, 5, 7, 15 and 16 require pole-switching circuitry that functions to switch a configuration of rotor poles, including switching poles into a first configuration for starting and a second configuration for running. The original disclosure (see col. 3, ll. 23-25 of Patent No. 9,945,365 B2) states that U.S. Patent No. 4,644,242 (Takata et al.) discloses one example of pole-changing circuitry for an electric motor. However, Takata et al. does not disclose pole-changing circuitry that is capable of the specific pole-switching required by the claims (claims 4, 
	Claims 6 and 16 require plural electric motors with each motor connected to one or more pumps. Thus, the claim scope encompasses the use of plural motors where each of the plural motors is connected to more than one pump. However, no such embodiment is described in the disclosure. Absent such a disclosure of the necessary structure, the original disclosure fails to reasonably convey that the inventors had possession of the claimed invention, and fails to enable POSITA to make and/or use the invention.
	Claims 11 and 18 require dynamic braking circuitry. However, the original disclosure only mentions such circuitry in general terms (see col. 3, ll. 26-31 of Patent No. 9,945,365 B2). There is no disclosure of the specific circuitry and/or control system required. Absent such a disclosure of the necessary structure, the original disclosure fails to reasonably convey that the inventors had possession of the claimed invention, and fails to enable POSITA to make and/or use the invention.
	Claim 19 requires power-factor correction circuitry. However, the original disclosure only mentions such circuitry in general terms (see col. 3, ll. 32-43 of Patent No. 9,945,365 B2). There is no disclosure of the specific circuitry and/or control system required. Absent such a disclosure of the necessary structure, the original disclosure fails to reasonably convey that the inventors had possession of the claimed invention, and fails to enable POSITA to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 4:  Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4, 5, 7, 10, 11, 13 and 15-20 require a “motor control center” that performs certain claimed functions, i.e., supplying electrical power, pole switching, dynamic braking, and power-factor correction. As explained above, the claimed “motor control center” coupled with the claimed functions/operations it performs invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
As also explained above, the applicant’s original disclosure fails to describe the particular algorithm required to transform a general purpose computer/processor into a special purpose computer/processor for performing the claimed functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. Merely mentioning that a computer program or software will be used does not constitute a sufficient disclosure of the special purpose program/software required to implement the claimed invention.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose computer/processor and the special computer programming executed by the processor) that corresponds to the claimed “motor control center”, i.e., the generic placeholder, and that performs the claimed functions.
Due to the failure to sufficiently disclose the required structure, claims 1, 4, 5, 7, 10, 11, 13 and 15-20 are indefinite under 35 U.S.C. 112(b). See MPEP 2181, sections II and III.
Claims 2, 3, 6, 8, 9, 12 and 14 are included in this rejection because of their dependencies.

GROUND 5:  Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “An apparatus configured to hydraulically fracture an earth formation” (l. 1). However, all limitations pertaining specifically to hydraulic fracturing have been eliminated from the body of the claim. Therefore, the body of claim 1 is broader in scope than and/or not commensurate in scope with the claim preamble. The body of the claim does not define the 
NOTE: For the purposes of this Office action, the preamble of claim 1 is considered to be a non-limiting statement of intended use since the body of the claim does not limit the apparatus to the field of hydraulic fracturing.
Claim 7 is indefinite because it introduces “a controller” (l. 1) while failing to define the relationship between this “controller” and the “motor control center” previously recited in claim 1. Is the “controller” part of the “motor control center”? Is it distinct from the “motor control center”?
Claim 7 is indefinite because it recites “a sum of all individual pump flow rates of the one or more pumps” (ll. 3-4). The phrase “a sum of all individual pump flow rates” requires plural pumps with plural flow rates that are summed. However, the term “the one or more pumps” encompasses the use of just one pump. This creates confusion as to the scope of the claim.
Claim 7 is indefinite because it recites “the one or more pumps coupled to the plurality of electric motors” (l. 4). This recitation is inconsistent with previous claim 6, which recites plural electric motors “with each electric motor in the plurality being…connected to one or more pumps”. The term “coupled” in claim 7 is broader than the term “connected” in claim 6; however, a dependent claim cannot be broader in scope than the claim from which it depends. Further, the language of claim 7 is not consistent with the requirement of claim 6 that “each” motor is connected to “one or more pumps”. 
Claim 13 recites “A method for performing hydraulic fracturing of an earth formation” (l. 1). However, all limitations pertaining specifically to hydraulic fracturing have been eliminated from the body of the claim. Therefore, the body of claim 13 is broader in scope than and/or not commensurate in scope with the claim preamble. The body of the claim does not define the manner in which the method carries out the function of “performing hydraulic fracturing of an earth formation”. Rather, the body of the claim only requires the generic pumping of a liquid. Accordingly, it is unclear whether the claim is limited to a hydraulic fracturing method. If the claim is intended to be so limited, then it is unclear how the claim limits the method to the field 
NOTE: For the purposes of this Office action, the preamble of claim 13 is considered to be a non-limiting statement of intended use since the body of the claim does not limit the method to the field of hydraulic fracturing.
Claim 13 is indefinite because it recites both a step of “transferring the electrical power from the motor control center to the electric motor” (l. 5) and a step of “applying the electrical power to…the electric motor” (l. 8). It is unclear how the step of transferring power is distinct from the step of applying power since both steps involve supplying power to a motor. 
Claim 16 is indefinite because it introduces “a controller” (l. 3) while failing to define the relationship between this “controller” and the “motor control center” previously recited in claim 13. Is the “controller” part of the “motor control center”? Is it distinct from the “motor control center”?
Claim 16 is indefinite because it recites “a sum of all individual pump flow rates of the one or more pumps” (ll. 5-6). The phrase “a sum of all individual pump flow rates” requires plural pumps with plural flow rates that are summed. However, the term “the one or more pumps” encompasses the use of just one pump. This creates confusion as to the scope of the claim.
Claim 16 is indefinite because it recites “the one or more pumps…connected to the plurality of electric motors” (ll. 5-6). This recitation is inconsistent with the previous limitation in claim 16, which recites plural electric motors “with each electric motor in the plurality being coupled to one or more pumps” (ll. 2-3). The term “connected” (l. 6) is inconsistent in scope with the broader term “coupled” (l. 2). Further, the language of ll. 5-6 is not consistent with the previous requirement that “each” motor is connected to “one or more pumps”. 
Claims 2-6, 8-12, 14, 15 and 17-20 are included in this rejection because of their dependencies.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Aihara et al.”
US Patent No. 3,865,209


WO Publication No. 2014/0174717 A1

“Cantonwine”
US Patent No. 3,221,233

“Coli et al.”
US Publication No. 2014/0096974 A1

“Glass”
US Publication No. 2015/0252661 A12

“Han”
CN Publication No. 103213524 A (with English translation)

“Hunt”
US Patent No. RE13,354 E

“Johnson”
US Patent No. 2,795,750

“Kelsey”
US Patent No. 1,719,889

“Kuznetsov”
US Patent No. 4,477,760

“Lewis”
US Patent No. 2,406,781

“Markovich et al.”
RU Publication No. 131425 U1 (with English translation)

“Schroder”
GB Publication No. 887,602 A

“Stangherlin et al.”
WO Publication No. 2013/131128 A1

“Stilley et al.”
US Patent No. 3,340,450

“Takata et al.”
US Patent No. 4,644,242

“Vial et al.”
EP Publication No. 0 250 339 A1 (with English translation)

“Wang”
CN Publication No. 2826807 Y (with English translation)

“Whinery et al.”
US Patent No. 3,078,976



Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 6:  Claims 1, 2, 8, 10, 13, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aihara et al.
With respect to claims 1 and 13, Aihara et al. discloses an apparatus in the form of an earth-moving vehicle 1 comprising: a pump 27 configured to pump hydraulic fluid; and an electric motor 5 connected to the pump 27 by a flexible coupling 8, a transmission 9, and a shaft 26. See Figs. 1-4; col. 3, ll. 14-20, 29-38 and 53-55. Aihara et al. further teaches that the pump 27 can be driven by the motor 5 without use of the intermediate transmission 9. See col. 5, ll. 53-56.
Fig. 5 shows an electrical control circuit for controlling operation of the motor 5, which electrical control circuit has (a) an input side connected to a three-phase alternating current (AC) source S, (b) an outlet side connected to the electric motor 5, (c) pole-changing switches 73A, 74A for switching between a 4-pole configuration (i.e., higher speed) and a 6-pole configuration (i.e., lower speed), and (d) a control circuit 65 having a low-speed selection switch 67B and a high-speed selection switch 67C for controlling the position of the pole-changing switches 73A, 74A. See col. 3, ll. 20-29; col. 5, ll. 13-31 (including Table 1); col. 5, l. 57 to col. 6, l. 18
Fig. 1 shows the control circuit 65 housed in a black box on the vehicle 1. Also, Figs. 1 and 6 show a control panel 80 on the vehicle 1 for operating the selection switches 67B, 67C. See col. 6, ll. 23-35. Further, the entire electrical control circuit of Fig. 5 is located on the vehicle 1 and functions to control operation of the motor 5. Thus, the electrical control circuit of Fig. 5 constitutes a “motor control center” as broadly recited.
Aihara et al. further discloses that the three-phase AC source S (see Fig. 5) has:
A single frequency. See the abstract.
One of several standardized frequencies. See col. 1, ll. 9-13. Such standardized frequencies include 50 and 60 Hz. See col. 1, ll. 42-46.
A constant fixed frequency. See col. 2, ll. 30-36 and 55-58.
As shown in Fig. 5, the constant fixed frequency of the three-phase AC source S is applied to the motor 5. Thus, Aihara et al. discloses the “fixed” frequency required by claim 1, and the “same” frequency required by claim 13.
As noted above, the preamble of claim 1 is considered to be a non-limiting statement of intended use since the body of the claim does not limit the apparatus to the field of hydraulic fracturing, and the preamble of claim 13 is considered to be a non-limiting statement of intended use since the body of the claim does not limit the method to the field of hydraulic fracturing.
In addition, the earth-moving vehicle 1 of Aihara et al. is capable of being used in a hydraulic fracturing operation even though such a use is not specifically disclosed. That is, the earth-moving vehicle can be used to move materials within a larger system that functions to hydraulically fracture an earth formation. Such capability meets the broad requirements of the preambles of claims 1 and 13 if such preambles are considered to be limiting in an alternative interpretation.
With respect to claim 2, the motor 5 is an induction motor. See col. 2, ll. 15-25 and 55-58; col. 3, ll. 20-29; col. 5, ll. 59-63. The induction motor 5 is driven by the three-phase AC source S (see Fig. 5; col. 3, ll. 27-29; col. 5, ll. 59-63), i.e., the motor 5 is a three-phase induction motor. 
With respect to claim 8, the earth-moving vehicle 1 constitutes a mobile platform.
With respect to claims 10, 17 and 20, the induction motor 5 comprises a stator (an inherent component that is schematically shown in Fig. 5) to which the constant fixed frequency of the three-phase AC source S is applied without an intermediate transformer and without a variable frequency drive. While a transformer 66 is shown in Fig. 5 for delivering power to the control circuit 65, the transformer 66 is not positioned between the three-phase AC source and the motor 5, i.e., it does not modify the power supply to the motor 5.
With respect to claim 13, the above explanation establishes that the recited method steps are met by Aihara et al.

GROUND 7:  Claims 4, 10, 11, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aihara et al. (GROUND 6) in view of Stilley et al.
With respect to claims 4 and 15, Aihara et al. discloses the pole-changing switches 73A, 74A for switching between a 4-pole configuration (i.e., higher speed) and a 6-pole configuration (i.e., lower speed), and the low-speed selection switch 67B and the high-speed selection switch 67C for controlling the position of the pole-changing switches 73A, 74A. See the explanation in GROUND 7.
Aihara et al. fails to teach that the pole-changing circuitry changes a configuration of a rotor of the induction motor 5.
Stilley et al. teaches an AC wound rotor induction motor 20 powered by a three-phase AC source 62, with the motor 20 having rotor portions 29, 30 with a rotor winding 31, and stator portions 40, 41 with stator windings 42, 43. See Figs. 3-5; col. 1, ll. 9-13; col. 2, ll. 33-57; col. 3, ll. 21-32; col. 3, ll. 48-51. 
Stilley et al. further teaches an electrical control circuit for controlling operation of the motor 20 including (a) stator pole-changing switches 57, 58, 67 for switching the stator windings 42, 43 between a 4-pole (or 6-pole) configuration for operating the motor 20 at higher speed and an 8-pole (or 12-pole) configuration for operating the motor 20 at lower speed, (b) rotor pole-changing switches 75, 76, 78 for switching the rotor winding 31 between a 4-pole (or 6-pole) configuration for operating the motor 20 at higher speed and an 8-pole (or 12-pole) configuration for operating the motor 20 at lower speed, and (c) a main control switch 80 for controlling the position of the stator pole-changing switches 57, 58, 67 and rotor pole-changing switches 75, 76, 78. See Figs. 1 and 3-5; col. 3, l. 15 to col. 4, l. 7. The lower speed is used for starting and operation under significant loads while the higher speed is used for normal running under low loads. See col. 6, ll. 8-13.
Stilley et al. also teaches that AC wound rotor induction motor 20 and its associated control system is useful as a drive system for heavy-duty, off-highway type vehicle equipment such as cranes, tracked vehicles, and earth-moving vehicles. See col. 1, ll. 13-18 and 38-49. The earth-moving vehicle 1 of Aihara et al. is such a vehicle.
From the teachings of Stilley et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aihara et al. by providing pole-changing switches for switching both stator and rotor windings of the induction 
With respect to claims 10 and 17, Aihara et al. does not explicitly state that the induction motor 5 has a stator. However, Stilley et al. establishes that a stator is an inherent part of such a motor.
With respect to claims 11 and 18, Aihara et al. fails to teach dynamic braking circuitry. Stilley et al. teaches that the electrical control circuit (see Figs. 1 and 3-5) for controlling operation of the motor 20 provides dynamic braking. See col. 1, ll. 57-64; col. 5, ll. 37-40. Note also the mention of braking at col. 1, ll. 13-18. From the teachings of Stilley et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aihara et al. by configuring the motor control circuitry to provide dynamic braking in order to provide smooth and effective transition from the higher speed to the lower speed and from the lower speed to a stopped condition.

GROUND 8:  Claims 1, 2, 4, 8-11, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stangherlin et al. in view of Stilley et al.
With respect to claims 1 and 13, Stangherlin et al. discloses an apparatus in the form of a trailer comprising: a wheeled chassis 14; a pump 23 configured to pump water; an AC electric motor 22 connected to the pump 23 by a flexible coupling 24; a power pack 17, 20 serving as an AC source for the motor 22; and a control console 40 housing controls for the motor 22 and power pack 17, 20. See Figs. 3-7; p. 1, ll. 15-20; p. 2, l. 15; p. 3, ll. 13-28; p. 6, l. 5; p. 7, l. 30 to p. 8, l. 2; p. 9, ll. 19-27; p. 10, ll. 8-15.
With respect to claims 1, 2, 4, 10, 13, 15, 17 and 20, Stangherlin et al. fails to teach that the AC motor 5 comprises a multiple-phase induction motor having a stator to which a constant fixed frequency of a three-phase AC source is applied without an intermediate transformer and without a variable frequency drive. Stangherlin et al. also fails to teach pole-changing circuitry that changes a configuration of a rotor of the induction motor for multi-speed operation.

From the teachings of Stilley et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stangherlin et al. by (a) applying three-phase AC power from the AC source to a three-phase wound rotor induction motor 20 without an intermediate transformer and without a variable frequency drive, and (b) providing pole-changing switches for switching both stator and rotor windings of the induction motor because this provides an efficient and effective means of powering the electric motor and changing the speed of the motor/vehicle. Further, Stilley et al. teaches that such a system is well-suited for use in heavy-duty, off-highway type vehicle equipment, and the trailer-mounted equipment of Stangherlin et al. is an example of such equipment. In addition, POSITA possesses the ability to select between well-known alternatives in the field of induction motors and their pole-changing speed controls.
As noted above, the preamble of claim 1 is considered to be a non-limiting statement of intended use since the body of the claim does not limit the apparatus to the field of hydraulic fracturing, and the preamble of claim 13 is considered to be a non-limiting statement of intended use since the body of the claim does not limit the method to the field of hydraulic fracturing.
In addition, the water pump of Stangherlin et al. is capable of being used in a hydraulic fracturing operation even though such a use is not specifically disclosed. That is, the water pump can be used to pump water within a larger system that functions to hydraulically fracture an earth formation. Such capability meets the broad requirements of the preambles of claims 1 and 13 if such preambles are considered to be limiting in an alternative interpretation.
With respect to claims 8 and 9, Stangherlin et al. teaches a mobile platform in the form of a trailer. See the above explanation.

With respect to claim 13, the above explanation establishes that the recited method steps are met by Stangherlin et al. in view of Stilley et al.

GROUND 9:  Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over either (a) Aihara et al. (GROUND 6) in view of Whinery et al., or (b) Stangherlin et al. in view of Stilley et al. (GROUND 8) and further in view of Whinery et al.
Aihara et al. teaches the flexible coupling 8 (see the explanation in GROUND 6), but fails to teach that this coupling is a hydraulic coupling.
Similarly, Stangherlin et al. teaches the flexible coupling 24 (see the explanation in GROUND 8), but fails to teach that this coupling is a hydraulic coupling.
Whinery et al. teaches a variable speed hydraulic coupling 1 used to transmit drive from a rotary power driven means, such as an electric motor, to a driven member. See Figs. 1-7; col. 2, ll. 56-63. Whinery et al. also teaches that such a coupling provides for smooth starting and shock absorbing protection through its flexible hydraulic operation. See col. 2, ll. 3-5 and 24-30.
From the teachings of Whinery et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aihara et al. or Stangherlin et al. by configuring the flexible coupling as a hydraulic coupling because of the advantages stated by Whinery et al.

GROUND 10:  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over either (a) Aihara et al. in view of Stilley et al. (GROUND 7) and further in view of Johnson and Cantonwine, or (b) Stangherlin et al. in view of Stilley et al. (GROUND 8) and further in view of Johnson and Cantonwine.

Further, Stilley et al. teaches the stator pole-changing switches 57, 58, 67 and rotor pole-changing switches 75, 76, 78 for switching the stator windings 42, 43 and rotor winding 31, respectively, between a 4-pole (or 6-pole) configuration for operating the motor 20 at higher speed and an 8-pole (or 12-pole) configuration for operating the motor 20 at lower speed, and the main control switch 80 for controlling the position of the stator pole-changing switches 57, 58, 67 and rotor pole-changing switches 75, 76, 78. Stilley et al. additionally teaches that the lower speed is used for starting and operation under significant loads while the higher speed is used for normal running under low loads. See col. 6, ll. 8-13.
However, the Aihara et al. and Stilley et al. combination and the Stangherlin et al. and Stilley et al. combination fail to teach switching the poles from a first configuration for starting into a second (normal running) configuration after the induction motor reaches a selected speed.
Johnson teaches a pole-changing AC motor having a control circuit including (a) stator pole-changing switches 112 for switching stator windings of a stator 102 between an “n” pole configuration for operating during start-up and a “2n” configuration for normal running, and (b) rotor pole-changing switches 114, 116 for switching rotor windings of a rotor 104 between an “n” pole configuration for operating during start-up and a “2n” configuration for normal running. See Figs. 1-3; col. 2, l. 42 to col. 4, l. 24. Johnson further teaches that the stator pole-changing switches 112 and rotor pole-changing switches 114, 116 can be speed-responsive, i.e., switched from the starting “n” pole configuration to the normal “2n” pole configuration after the motor reaches a selected speed. See col. 4, ll. 25-33.
Cantonwine teaches a pole-changing AC motor 20 having a control circuit including (a) stator pole-changing switches 10-19 for switching stator windings 1-6 between a 4-pole configuration for operating during start-up and a 6-pole configuration for normal running, and (b) a speed responsive switch 74 for controlling the position of the pole-changing switches 10-19 so as to switch from the 4-pole configuration to the 6-pole configuration after the motor 20 reaches a selected speed. See Figs. 1-3; col. 2, l. 4 to col. 4, l. 62.


GROUND 11:  Claims 6, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stangherlin et al. in view of Stilley et al., Johnson and Cantonwine (GROUND 10, part (b)) and further in view of Coli et al. and Glass.
With respect to claims 6 and 16, Stangherlin et al. fails to teach plural electric motors connected to one or more pumps. 
Coli et al. teaches a trailer 10 provided with plural modules 20, with each module 20 including an AC electric motor 21 that drives a pump 22. See Figs. 3-4B; ¶¶ 0038-0040, 0047-0052. Coli et al. further teaches that each motor 21 can be coupled to drive one or more of the pumps 22. See ¶ 0046.
Glass teaches a trailer 302 provided with plural pumps 306, with each pump 306 driven by plural electric motors 308. See Figs. 3A-3B; ¶¶
From the teachings of Coli et al. and Glass, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stangherlin et al. by providing the trailer with plural electric motors each driving
With respect to claims 7 and 16, Stilley et al. teaches the claimed pole-changing circuitry. See the explanation in GROUND 7. When a motor drives plural pumps, as taught by Coli et al., the pole-changing circuitry will inherently drive the motor at a selected speed to provide a selected total flow rate that is a sum of the flow rates of the plural pumps.
With respect to claim 12, Coli et al. further teaches that each motor 21 can be coupled to drive one or more of the pumps 22. See ¶ 0046. POSITA would appreciate that the motor 21 could be provided with two drive shafts for driving two respective pumps 22. Further, such a modification involving a duplication of parts is generally recognized to be within the level of ordinary skill in the art.

GROUND 12:  Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over either (a) Aihara et al. (GROUND 6) in view of Kelsey and Vial et al., or (b) Aihara et al. in view of Stilley et al. (GROUND 7) and further in view of Kelsey and Vial et al., or (c) Stangherlin et al. in view of Stilley et al. (GROUND 8) and further in view of Kelsey and Vial et al.
Stilley et al. is considered to provide a generic teaching of dynamic braking circuitry. See the explanation in GROUND 7. Kelsey provides a similar teaching at p. 2, ll. 36-45.
Vial et al. provides a more specific teachings of dynamic braking circuitry, which is illustrated in the lower right portion of Fig. 1. See ¶¶ 0001, 0007, 0021-0023, 0034-0035.
	From the teachings of Stilley et al., Kelsey and Vial et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aihara et al. or Stangherlin et al. by configuring the motor control circuitry to provide dynamic braking in order to provide smooth and effective transition from the higher speed to the lower speed and from the lower speed to a stopped condition.

GROUND 13:  Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over either (a) Aihara et al. (GROUND 6) in view of Kuznetsov, or (b) Stangherlin et al. in view of Stilley et al. (GROUND 8) and further in view of Kuznetsov.
Aihara et al. and Stangherlin et al. fail to teach power-factor correction circuitry. 
Kuznetsov teaches a pole-switching electric circuit that provides power factor enhancement (see col. 3, ll. 19-25) and power factor compensation (see col. 3, ll. 36-45).
	From the teachings of Kuznetsov, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aihara et al. or Stangherlin et al. by configuring the motor control circuitry to provide power-factor correction in order to increase the efficiency. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference number “10” mentioned in the description (see col. 2, ll. 4-5 of Patent No. 9,945,365 B2). Correction is required.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show every feature of the invention specified in the claims. All such features must be shown or canceled from the claims. No new matter should be entered. The following features are not shown:
Plural electric motors with each motor connected to one or more pumps (see claims 6 and 16).
A controller configured to control pole changing circuitry in order to control a speed of each of plural electric motors (i.e., the motors of claims 6 and 16) to provide a selected total flow rate that is a sum of all individual pump flow rates of pumps (i.e., the one or more pumps of claims 6 and 16) coupled to the electric motors (see claims 7 and 16). While a controller 27 is shown in Fig. 2, the drawings do not illustrate a controller for controlling plural motors and the flow rates of plural pumps.

The objections to the drawings will not be held in abeyance. All amendments must comply with 37 CFR 1.173(b)(3).

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

See the discussion of Han, Schroder, Broussard et al., Hunt, Lewis, Wang and Markovich et al. in items 55-61 (p. 29) of the prior Office action mailed on August 3, 2021.

Response to Arguments
Applicant’s arguments filed on February 3, 2022 have been fully considered.

Applicant argues that the “fixed phase” and “same…phase” limitations of the patent claims do not constitute new matter. The examiner disagrees for the reasons given in items 6-8 (pp. 2-4) the prior Office action mailed on August 3, 2021. However, this issue is moot since applicant has removed the “fixed phase” and “same…phase” limitations from the claims.

Applicant argues that the objections to the reissue declarations and the corresponding rejection under 35 USC 251 have been addressed by the filing of a supplemental reissue declaration. However, as noted above, the declaration filed on February 3, 2022 is unsigned and, therefore, does not constitute a proper response to the previous objections and the corresponding rejection.

Applicant argues that the claimed “motor control center” does not invoke 35 U.S.C. 112(f) because (i) the term “means” is not used, (ii) the transition word “for” or another equivalent is not used, and (iii) “motor control center” is not a generic placeholder for performing a claimed function. The examiner disagrees for the reasons detailed above. 

For further explanation, see the discussion of the following decisions in the APPENDIX:
Williamson v. Citrix Online, LLC
Aristocrat Technologies Australia Pty Ltd. v. International Game Technology
Egenara, Inc. v. Cisco Systems, Inc.
Altiris Inc. v. Symantec Corp.
Ex Parte Smith
Ex parte Erol
Ex parte Jiajun Zhu et al. ‘727
Ex parte Jiajun Zhu et al. ‘723
Ex parte Marc E. Davis et al.

See also the USPTO guidance entitled “Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112”, 84 Fed. Reg. 57 (Jan. 7, 2019), which is referred to herein as the “2019 § 112 Guidance”.

The decisions discussed in the APPENDIX:
Explain the Federal Circuit’s concern with a proliferation of functional claiming untethered to 35 U.S.C. 112(f).
Indicate that the purpose of means-plus-function claiming, as provided in and restricted by 35 U.S.C. 112(f), is to avoid pure functional claiming.
Explain that patentees are not permitted to freely engage in functional claiming while circumventing 35 U.S.C. 112(f) simply by avoiding the use of the word “means”.
Indicate that 35 U.S.C. 112(f) will apply if it is demonstrated that the claim term amounts to a generic term, a black box recitation of structure and/or a coined nonce word that fails to recite sufficiently definite structure.
Clarify that, when a claim term lacks the word “means”, the presumption can be overcome and 35 U.S.C. 112(f) will apply if it is demonstrated that the claim recites a function without reciting sufficient structure for performing that function. 
Emphasize that the essential inquiry is not whether a claim term recites any structure but whether it recites sufficient structure for performing all of the claimed functions. 
Reiterate that the question is not whether a claim term is utterly devoid of structure. Thus, it is not enough to merely claim some structure. The critical question is whether the claim itself recites sufficient structure for performing the entire claimed function—even if there is some structure in the claimed phrase.  

The examiner’s analysis above shows that applicant’s claims define the invention in terms of functions to be performed without reciting sufficient structure for performing all of the claimed functions. Thus, the examiner has properly found that the claimed “motor control center” invokes 35 U.S.C. 112(f).

With respect to GROUNDS 2 and 4, applicant argues that the rejections are improper because the claimed “motor control center” does not invoke 35 U.S.C. 112(f). This argument is not persuasive for the reasons given above.

With respect to GROUND 3, applicant argues that (a) the rejection fails to articulate any reasons POSITA would not reasonably recognize that applicant was in possession of the claimed invention, and (b) applicant’s disclosure provides sufficient information to enable POSITA to make and use the claimed invention without undue experimentation. The examiner disagrees for 
Ex Parte Smith
Ex parte Jiajun Zhu et al. ‘727
Ex parte Jiajun Zhu et al. ‘723

In Ex parte Jiajun Zhu et al. ‘727, the PTAB:
Addressed functional claims that recite only the idea of a solution or outcome to a problem but fail to recite details of how the solution or outcome is accomplished.
Indicated that the examiner should determine whether the specification discloses how the applicant achieves the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
Explained that it is not enough that a skilled artisan could theoretically achieve the claimed functions because a specification must explain how the inventor intends to achieve the claimed functions to satisfy the written description requirement. 
Found that the specification described an outline of the desired results that the applicant expected to achieve, but missing from the specification was a specific explanation of how applicant’s invention performed the claimed functions. 
Concluded that, absent the disclosure of the necessary structure for performing the claimed functions, the specification failed to convey possession of the functionally defined invention. Thus, even if a claim is not construed as reciting a means-plus-function limitation, functional limitations require the disclosure of the necessary structure (i.e., how the claimed functions are achieved) in order to satisfy 35 U.S.C. 112(a).

In Ex Parte Smith, the PTAB construed a claim directed to a method reciting steps that defined functions to be performed. Because the specification failed to disclose the necessary structure for performing all of the recited functions, the PTAB concluded that the method claim failed to satisfy the written description requirement of 35 U.S.C. 112(a). The PTAB noted that a description that merely renders the invention obvious does not satisfy the written description requirement.

In this case, GROUND 3 demonstrates that applicant’s specification fails to disclose the necessary structure, i.e., how the claimed functions are achieved. A description that only identifies the idea of a solution or outcome to a problem, while failing to provide details of how the solution or outcome is accomplished, does not satisfy the written description requirement or the enablement requirement. Further, a description that merely renders the invention obvious does not satisfy the written description requirement.

With respect to GROUND 5, applicant argues that certain claims have been amended to overcome the rejection. However, applicant’s amendments necessitated new grounds of rejection. 

With respect to GROUND 5, applicant argues that claims 7 and 16 are definite because there is no requirement to recite relationships between all claim terms. This argument is not persuasive. In this case, the independent claims use one term that corresponds to the disclosed motor control center, but dependent claims 7 and 16 introduce an alternative term that (a) may or may not correspond to the disclosed motor control center, and (b) may or may not correspond to the same element of the invention as the “motor control center” of independent claims 1 and 13. This creates confusion as to the scope of claims 7 and 16. 

With respect to GROUND 6, applicant argues that Aihara et al. fails to disclose an apparatus that is “configured to hydraulically fracture an earth formation” (claim 1), or a method “for performing hydraulic fracturing of an earth formation” (claim 13). However, it is well settled that an intended use limitation recited only in a claim preamble cannot stand alone in distinguishing the claim from the prior art. See the further comments concerning the preamble limitations in GROUND 6.

With respect to GROUND 7, applicant relies upon the argument addressed above with respect to GROUND 6.

With respect to GROUND 8, applicant argues that Stangherlin et al. and Stilley et al. fail to disclose an apparatus that is “configured to hydraulically fracture an earth formation” (claim 1), or a method “for performing hydraulic fracturing of an earth formation” (claim 13). However, it is well settled that an intended use limitation recited only in a claim preamble cannot stand alone in distinguishing the claim from the prior art. See the further comments concerning the preamble limitations in GROUND 8.

With respect to GROUNDS 9-13, applicant relies upon the arguments addressed above with respect to GROUNDS 6 and 8.

With respect to the objection to the drawings under 37 CFR 1.83(a), applicant argues that the subject matter of claims 6 and 16 is collectively shown in Figs. 1, 4A and 4B. The examiner disagrees. Fig. 1 only shows one motor connected to one pump. This is not a showing of the subject matter of claims 6 and 16. Figs. 4A and 4B show one motor connected to two pumps. Again, this is not a showing of the subject matter of claims 6 and 16.

Applicant further argues that the controller of claims 7 and 16 is shown as element 27 in Fig. 2. However, Fig. 2 shows a controller for controlling one motor, which motor is shown in Fig. 1 connected to one pump. This is not a showing of the subject matter of claims 7 and 16.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:


By Mail3 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /rds/ and /GAS/


APPENDIX
Discussion of Cases Dealing with Computer-Implemented 
Functional Claim Limitations and Compliance with 35 U.S.C. 112

Williamson v. Citrix Online, LLC
In Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015) (en banc), the Federal Circuit clarified the standard for determining whether 35 U.S.C. 112(f)4 applies to a claim limitation that (i) defines the invention in terms of a function(s) to be performed, but (ii) does not include the word “means”. Specifically, the en banc section of Williamson: 
Expressly overruled previous Federal Circuit decisions, which found that: (a) the presumption flowing from the absence of the term “means” is a strong one that is not readily overcome; and (b) 35 U.S.C. 112(f) does not apply in the absence of the term “means” unless the limitation essentially is devoid of anything that can be construed as structure.
Explained the Federal Circuit’s concern that such an unjustified heightened burden resulted in a proliferation of functional claiming untethered to 35 U.S.C. 112(f).
Emphasized that the essential inquiry is not merely the presence or absence of the word “means” but whether the words of the claim are understood by those of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
Clarified that, when a claim term lacks the word “means”, the presumption can be overcome and 35 U.S.C. 112(f) will apply if it is demonstrated that the claim term:
Fails to recite sufficiently definite structure, or else 
Recites a function without reciting sufficient structure for performing that function. 
en banc section of Williamson constitutes two distinct (i.e., alternative) tests for determining whether the presumption flowing from the absence of the term “means” is overcome. These will be referred to herein as “Williamson Test 1” (i.e., the claim term fails to recite sufficiently definite structure), and “Williamson Test 2” (i.e., the claim term recites a function without reciting sufficient structure for performing that function.
[AltContent: textbox (NOTE:  In this case, the examiner relies on Williamson Test 2 as the basis for determining that 35 U.S.C. 112(f) is invoked by claim terms that (i) define the invention in terms of a function(s) to be performed, but (ii) do not include the word “means”. Accordingly, any argument that challenges the invocation of 35 U.S.C. 112(f) on the basis of Williamson Test 1 cannot be considered dispositive.)]
In Williamson, the Federal Circuit also addressed (a) the proper manner of construing a claim limitation that invokes 35 U.S.C. 112(f), (b) the proper standard for determining whether “corresponding structure” is disclosed pursuant to 35 U.S.C. 112(f) in cases involving a computer-implemented invention, and (c) the question of whether such a claim limitation is definite under 35 U.S.C. 112(b)5. Specifically:
Construing a means-plus-function claim term is a two-step process:
First, one must identify the claimed function. 
Then, one must determine what structure, if any, disclosed in the specification corresponds to the claimed function. 
Structure disclosed in the specification qualifies as “corresponding structure” if the intrinsic evidence clearly links or associates that structure to the function recited in the claim. 
Even if the specification discloses corresponding structure, the disclosure must be of “adequate” corresponding structure to achieve the claimed function. 
Where there are multiple claimed functions, the patentee must disclose adequate corresponding structure to perform all of the claimed functions.
In the case of computer implemented inventions that rely upon special software (special programming) to execute the claimed functions, the structure disclosed in the specification must be more than a general purpose computer or microprocessor. Rather, the “corresponding structure” is an algorithm(s) for performing the claimed functions. The algorithm may be expressed as a mathematical formula, in prose, as a flow chart, or in any other manner that provides sufficient structure.
The testimony of one of ordinary skill in the art (or other extrinsic evidence) cannot supplant the total absence of structure from the specification.
If the patentee fails to disclose adequate corresponding structure, the claim is indefinite. In other words, if a person of ordinary skill in the art would be unable to recognize the structure in the specification and associate it with the corresponding function(s) in the claim, a means-plus-function clause is indefinite.
In Williamson, the Federal Circuit specifically addressed the term “module for…” and held that:
The “module for…” invoked 35 U.S.C. 112(f) because it did not recite sufficiently definite structure. Rather, the “module for…” merely replaced the term “means” with the well-known nonce word “module” such that it set forth the same black box recitation of structure for providing the same specified function as if the term “means” had been used.
The patent’s written description made clear that the “module for…” cannot be implemented in a general purpose computer, but instead must be implemented in a special purpose computer, i.e., a general purpose computer programmed to perform particular functions pursuant to instructions from program software.
The patent’s drawings and written description did not disclose an algorithm for performing each of the claimed functions of the claimed “module”.
The “module for…” was indefinite under 35 U.S.C. 112(b) due to the failure to disclose any structure corresponding to at least one of the functions performed by the claimed “module”.

Aristocrat Technologies Australia Pty Ltd. v. International Game Technology
In Aristocrat Technologies Australia Pty Ltd. v. International Game Technology, 521 F.3d 1328 (Fed. Cir. 2008), the Federal Circuit addressed (a) the proper manner of construing a claim limitation that invokes 35 U.S.C. 112(f), (b) the proper standard for determining whether “corresponding structure” is disclosed pursuant to 35 U.S.C. 112(f) in cases involving a computer-implemented invention, and (c) the question of whether such a claim limitation is definite under 35 U.S.C. 112(b). The explanation and findings in Aristocrat preceded and are consistent with similar findings in Williamson (discussed above).
In Aristocrat, the Federal Circuit explained:
The purpose of means-plus-function claiming, as provided in and restricted by 35 U.S.C. 112(f), is to avoid pure functional claiming.
If the specification is not clear as to the structure that the patentee intends to correspond to the claimed function of a means-plus-function limitation, then the patentee has not paid the price required by 35 U.S.C. 112(f). Rather, the patentee is improperly attempting to claim in functional terms unbounded by any reference to structure in the specification.
In cases involving a computer implemented invention, where a limitation invokes 35 U.S.C. 112(f), the disclosure of only a general purpose computer as the structure that performs a particular function amounts to pure functional claiming. Because general purpose computers can be programmed in very different ways to perform a given task, simply disclosing a general purpose computer does not limit the scope of the claim to the “corresponding structure” required by 35 U.S.C. 112(f).
The disclosure of a standard (i.e., general purpose) microprocessor with “appropriate programming”, without any guidance to determine the meaning thereof, is not sufficient because the specification does not set forth any specific algorithm or any step-by-step process for performing the recited function(s).
Computer-implemented means-plus-function limitations lack sufficient disclosure of the corresponding structure when the specification fails to disclose the specific algorithm(s) required to transform a general purpose computer into a special 
There is a distinction between language that simply describes the function to be performed and the required disclosure of an algorithm(s) by which it is performed. In other words, it is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed.
The specification is not required to include a listing of source code or a highly detailed description of the algorithm. It is required, however, to provide a sufficiently detailed description of the algorithm required to perform the claimed function(s).
The disclosure of “corresponding structure” required by 35 U.S.C. 112(f) should not be conflated with the less strict enablement requirement of 35 U.S.C. 112(a)6 because it serves the very different purpose of limiting the scope of the claim to the particular structure disclosed. 
It is not sufficient for the patentee to simply state or later argue that persons of ordinary skill in the art would know what structures to use (i.e., what specific algorithm to employ) to accomplish the claimed function(s), i.e., to argue that the enablement requirement is met. The inquiry is whether one skilled in the art would understand the patent specification itself to disclose, in sufficient detail, the “corresponding structure” (i.e., the necessary software-based algorithm) for performing the claimed function(s).
If the patentee fails to disclose adequate corresponding structure, the claim lacks specificity and is indefinite.


Egenara, Inc. v. Cisco Systems, Inc.
In Egenara, Inc. v. Cisco Systems, Inc., 972 F.3d 1367 (Fed. Cir. 2020), the Federal Circuit:
Explained that patentees are not permitted to freely engage in functional claiming while circumventing 35 U.S.C. 112(f) simply by avoiding the use of the word “means”.
Relied upon the two-test standard clarified in Williamson in conjunction with other decisions finding that 35 U.S.C. 112(f) will apply if it is demonstrated that the claim term amounts to a generic term, a black box recitation of structure and/or a coined nonce word that fails to recite sufficiently definite structure.
Stressed the importance of giving due consideration to Williamson while cautioning against relying on pre-Williamson precedent.
Emphasized that the essential inquiry is not whether a claim term recites any structure but whether it recites sufficient structure for performing all of the claimed functions, i.e., a claim limitation is subject to 35 U.S.C. 112(f) if it recites functions without reciting sufficient structure for performing each of those functions. 
Noted that the patent’s specification is consistent with an understanding of the claimed “logic to…” as an abstraction for the set of steps designed to accomplish the claimed functions because the specification discloses that the logic has to be implemented via software.
Reiterated that the question is not whether “logic” is utterly devoid of structure but whether the claim term recites sufficient structure to perform the claimed functions. Further, mere inclusion of a limitation within a structure does not automatically render the limitation itself sufficiently structural. While the claimed “logic” may connote some structure in the general sense of software, firmware or circuitry, it was not shown to amount to sufficient structure for performing each of the claimed functions.
Concluded that the claimed “logic to…” was no more than a black box recitation of structure for performing the claimed functions and, thus, was merely a generic substitute for “means for…”
Egenara shows that it is proper to rely on Williamson Test 2 (i.e., the claim term recites one or more functions without reciting sufficient structure for performing those functions) as the basis for determining that 35 U.S.C. 112(f) is invoked.

Altiris Inc. v. Symantec Corp.
In Altiris Inc. v. Symantec Corp., 318 F3d 1363 (Fed. Cir. 2003), the Federal Circuit construed a “means of booting” limitation that was defined in the claims as “including a first set of commands…for booting…and a second set of commands…for booting…” The patent owner argued that the recitation of the first and second set of commands in the claim itself was sufficient structure to perform the entire claimed function since the “commands” are structure in the form of software that will carry out the booting function(s). The Federal Circuit disagreed because, while the recited “commands” constitute structure, they do not constitute sufficient structure to perform the entirety of the claimed function(s). The commands are described solely in functional terms, and one must refer to the specification to determine the structure of those “means” or “commands”. Further, the software-based “commands” are so broad as to give little indication of the particular structure used such that one must still look to the specification for an adequate understanding of the structure of that software. Accordingly, the Federal Circuit ultimately held that the “means of booting” invoked 35 U.S.C. 112(f) because the “commands” were not sufficient structure to perform the entire claimed function.
Thus, like Egenara, Altiris shows that it is not enough to merely claim some structure. The critical question is whether the claim itself recites sufficient structure for performing the entire claimed function—even if there is some structure in the claimed phrase.  

Informative PTAB Decisions
The Patent Trial and Appeal Board (PTAB) has issued informative decisions that support the Examiner’s position that Williamson Test 2 may be the basis for invoking 35 U.S.C. 112(f).  Although these decisions do not expressly rely on “Williamson Test 2”, they use essentially the same rationale for invoking 35 U.S.C. 112(f). The first of these decisions also addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).

Ex Parte Smith
In Ex Parte Smith (Appeal 2012-007631 decided 14 March 2013),7 the PTAB construed a “processor programmed to…” limitation set forth using functional language. The PTAB found a skilled artisan would not recognize “processor” as the name of sufficiently definite structure for performing each of the claimed functions because (a) the claimed functions cannot be executed by a commercially available off-the-shelf (i.e., general purpose) processor without additional programming, (b) the claim did not recite any structure connected to the “processor” other than “memory”, which is not sufficient structure for performing the recited functions, and (c) the term “processor” is different from the terms “circuit” and “circuitry” because the recited processor and associated claim language does not convey to a skilled artisan anything about the internal components, structure, or specific operation of the processor. The PTAB concluded that the claimed “processor” is a non-structural term that would not be understood by one of ordinary skill in the art as having sufficiently definite structure to perform all the recited functions. Rather, “processor programmed to…” was used as merely a substitute for the term “means for…” and thus invoked 35 U.S.C. 112(f). 
Since 35 U.S.C. 112(f) was invoked, the PTAB looked to the specification for the disclosure of sufficient “corresponding structure” for performing the claimed functions. Following Aristocrat, the PTAB evaluated whether the specification disclosed an algorithm that transforms a general purpose computer into a special purpose computer that performs the claimed functions. The PTAB found that the specification contained a flow chart and accompanying description that simply restated the claimed functions without conveying to one of ordinary skill in the art how the processor ensured that the claimed functions are performed. Because the specification failed to disclose an algorithm for performing all of the recited functions, the PTAB concluded that it failed to describe sufficient “corresponding structure” pursuant to 35 U.S.C. 112(f) and, therefore, “processor programmed to…” was indefinite under 35 U.S.C. 112(b).
In Ex Parte Smith, the PTAB also construed a claim directed to a computer-implemented method reciting steps (i.e., functions) that paralleled the functions used to define the “processor programmed to…” limitation. Because the specification failed to disclose an algorithm for 8, which (i.e., Part II) addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).

Ex Parte Erol
In Ex parte Erol (Appeal 2011-001143 decided 13 March 2013),9 the PTAB construed a “processor adapted to…” limitation set forth using functional language. The PTAB found a skilled artisan would not recognize “processor” as the name of sufficiently definite structure for performing each of the claimed functions because (a) the claimed functions cannot be executed by a commercially available off-the-shelf (i.e., general purpose) processor without additional programming, (b) the term “processor” is different from the term “circuit” because the recited processor and associated claim language does not convey how each of the recited functions is achieved, (c) the claim did not recite any structure connected to the “processor” other than a “reader”, which is not sufficient structure for performing the recited functions, and (d) the claims did not recite and the written description did not delineate the internal components of the “processor” or in another way convey structure to skilled artisans to support a conclusion that the claimed “processor adapted to…” is not a purely functional limitation. The PTAB concluded that the claimed “processor” is a non-structural term that would not be understood by one of ordinary skill in the art as having sufficiently definite structure to perform all the recited functions. Rather, “processor adapted to…” was used as merely a substitute for the term “means for…” and thus invoked 35 U.S.C. 112(f). 
Since 35 U.S.C. 112(f) was invoked, the PTAB looked to the specification for the Aristocrat, the PTAB evaluated whether the specification disclosed an algorithm that transforms a general purpose computer into a special purpose computer that performs the claimed functions. The PTAB found that the specification failed to set forth a sequence of steps of a particular algorithm, or instructions for using a particular piece of hardware, employing a specific source code, or following a particular program. Rather, the description of only a myriad of examples was, in effect, an impermissible attempt to claim every possible way of accomplishing a claimed function. Because the specification failed to disclose an algorithm for performing all of the recited functions, the PTAB concluded that it failed to describe sufficient “corresponding structure” pursuant to 35 U.S.C. 112(f) and, therefore, “processor adapted to…” was indefinite under 35 U.S.C. 112(b).

Other PTAB Decisions
The Patent Trial and Appeal Board (PTAB) has issued other opinions that, while not designated as precedential or informative, are nevertheless instructive.

Ex parte Jiajun Zhu et al. ‘727 (Appeal 2020-005727)
In Ex parte Jiajun Zhu et al. ‘727 (Appeal 2020-005727 decided 04 November 2020),10 the PTAB considered claims directed to computer-implemented methods reciting steps (i.e., functions) performed by a computing device. Specifically, the PTAB addressed whether such claims comply with the written description requirement of 35 U.S.C. 112(a). In doing so, the PTAB provided a detailed discussion of the 2109 § 112 Guidance. Specifically, the PTAB explained that:
The 2019 § 112 Guidance addresses examination of computer-implemented functional claims that recite only the idea of a solution or outcome to a problem but fail to recite details of how the solution or outcome is accomplished.11
When examining computer-implemented functional claims (including computer-implemented method claims), the examiner should determine whether the 
It is not enough that a skilled artisan could theoretically write a computer program(s) to achieve the claimed functions because a specification must explain how the inventor intends to achieve the claimed functions to satisfy the written description requirement. 
An algorithm can be expressed in any understandable terms such as in prose or as a flow chart. Recital of actual computer code is not necessary. However, sufficient information must be provided to show that the inventor had possession of the claimed invention. Such “sufficient information” constitutes details about how a disclosed general purpose computer or processor is programmed to achieve the desired outcomes defined by the claimed functions.
In Ex parte Jiajun Zhu et al. ‘727, the PTAB found that the specification described an outline of the desired results that the computer is expected to achieve, but missing from the specification was the algorithm or logic flow or instructions which would explain how a general purpose computer is programmed to perform the claimed functions. Absent the disclosure of the necessary algorithm(s), the specification failed to convey possession of the computer-implemented invention. Accordingly, the PTAB concluded that the claims failed to comply with the written description requirement of 35 U.S.C. 112(a). Thus, even if a claim is not construed as reciting a means-plus-function limitation, computer-implemented functional limitations require the disclosure of the necessary algorithm (i.e., how the claimed functions are achieved) in order to satisfy 35 U.S.C. 112(a).

Ex parte Jiajun Zhu et al. ‘723 (Appeal 2020-005723)
In Ex parte Jiajun Zhu et al. ‘723 (Appeal 2020-005723 decided 04 November 2020),12 the PTAB considered similar claims and made similar findings to those addressed in Ex parte Jiajun Zhu et al. ‘727 (discussed above).

Ex parte Marc E. Davis et al. (Appeal 2020-006448)
In Ex parte Marc E. Davis et al. (Appeal 2020-006448 decided 02 February 2022),13 the PTAB considered a claim directed to a system defined using plural claim terms “circuitry for…”, which defined the invention in terms of functions to be performed. Specifically, the PTAB addressed whether such claims limitations invoke 35 U.S.C. 112(f) and whether they comply with the definiteness requirement of 35 U.S.C. 112(b).
The PTAB found that:
While the term “circuit” connotes structure, the claim in question contained no contextual language describing the objective or the desired output of the circuit that would provide the skilled artisan with an understanding of the structural arrangements of the circuit elements necessary to carry out the claimed functions.
The specification refuted the idea that “circuit” or “circuitry” conveyed a specific or exact structural arrangement of circuit elements. Rather, the specification’s discussion of computer devices was inconsistent with the ordinary meaning of “circuitry”.
The claim terms “circuitry for…” invoked 35 U.S.C. 112(f) because they failed to recite sufficient structure for performing the claimed functions.
The PTAB affirmed the rejection of the claim for failure to comply with the definiteness requirement of 35 U.S.C. 112(b). That is, the claim was indefinite because the specification failed to disclose adequate corresponding structure for performing all of the claimed functions.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the original disclosure (see col. 3, ll. 23-25 of Patent No. 9,945,365 B2) states that U.S. Patent No. 4,644,242 (Takata et al.) discloses one example of pole-changing circuitry for an electric motor. However, Takata et al. does not disclose pole-changing circuitry that is capable of the specific pole-switching required by the claims (claims 4, 5, 7, 15 and 16) because the pole-changing circuitry of Takata et al. is not disclosed as switching a configuration of poles of a rotor, or as switching poles into a first configuration for starting the motor. Thus, the reference to Takata et al. does not constitute a disclosure of specific electronic circuitry required to perform the claimed functions.
        2 Glass qualifies as prior art for the subject matter shown in Figs. 1-4C, support for which is provided in Provisional Application No. 61/924,169 filed on January 6, 2014.
        3 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.
        4 Pre-AIA  35 U.S.C. 112, ¶ 6 was recodified by the AIA  as 35 U.S.C. 112(f) without any modification to the actual wording thereof. Thus, “35 U.S.C. 112, ¶ 6” is synonymous with “35 U.S.C. 112(f)”. The AIA  numbering is used herein.
        5 Pre-AIA  35 U.S.C. 112, ¶ 2 was recodified by the AIA  as 35 U.S.C. 112(b) with the change from the term “applicant” to the phrase “inventor or a joint inventor”. Thus, “35 U.S.C. 112, ¶ 2” is synonymous with “35 U.S.C. 112(b)”. The AIA  numbering is used herein.
        6  Pre-AIA  35 U.S.C. 112, ¶ 1 was recodified by the AIA  as 35 U.S.C. 112(a) with only the change from the term “inventor” to the phrase “inventor or joint inventor”. Thus, “35 U.S.C. 112, ¶ 1” is synonymous with “35 U.S.C. 112(a)”. The AIA  numbering is used herein.
        7 Available at: https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/inform/ ex_parte_smith_fd2012007631.pdf
        8 Available at: https://www.federalregister.gov/documents/2019/01/07/2018-28283/examining-computer-implemented-functional-claim-limitations-for-compliance-with-35-usc-112
        9 Available at: https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/inform/ ex_parte_erol_fd2011001143.pdf
        10 Retrievable at: https://developer.uspto.gov/ptab-web/#/search/decisions
        11 See Part II of the 2019 § 112 Guidance, which addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).
        12 Retrievable at: https://developer.uspto.gov/ptab-web/#/search/decisions
        13 Retrievable at: https://developer.uspto.gov/ptab-web/#/search/decisions